In the Supreme Court of Georgia



                                    Decided: February 15, 2022


                S22A0210. WILLIAMS v. THE STATE.



      BOGGS, Presiding Justice.

      After a 2017 jury trial, Tahja Tayshawn Williams was found

guilty of malice murder and other crimes arising out of the death of

Keaira Palmer and the wounding of Stefon Cook in a drive-by

shooting. 1 He appeals, asserting four enumerations of error: (1) the


      1  The crimes occurred in the early morning hours of August 3, 2016. On
October 27, 2016, a DeKalb County grand jury indicted Williams and six
others, individually and as parties to the crimes, for malice murder, felony
murder, three counts of aggravated assault, violation of the Georgia Street
Gang Terrorism and Prevention Act, OCGA § 16-15-1 et seq. (the “Gang Act”),
and possession of a firearm in the commission of a felony. One count of
aggravated assault, on Ahmad Lee, was nolle prossed. Williams was tried
alone before a jury from December 11 to 15, 2017, and found guilty of all
remaining charges. On December 15, 2017, Williams was sentenced to serve
life in prison without the possibility of parole for malice murder, 20 years in
prison to serve concurrently for the aggravated assault on Cook, 15 years in
prison to serve concurrently for the Gang Act offense, and 5 years to serve
consecutively for the firearm charge. The trial court merged the remaining
aggravated assault count into the malice murder conviction, and the felony
murder count was vacated by operation of law. On January 3, 2018, Williams’
evidence was insufficient in three respects: it merely showed

Williams’ presence, it supported his claim of justification, and it

failed to corroborate accomplice testimony; (2) the trial court erred

in denying his motion in limine to exclude jail calls to which

Williams was a party; (3) the trial court erred in denying his motion

for mistrial when a co-defendant refused to answer certain

questions; and (4) the trial court improperly instructed the jury that

it could find Williams guilty of felony murder and not the underlying

aggravated assault. We conclude that the evidence was sufficient to

support Williams’ convictions, the jury was authorized to reject

Williams’ claim of justification, and the accomplice testimony was

corroborated. There was no error in denying Williams’ motion to

exclude evidence of a jail telephone call as hearsay because it was

an admission of a party opponent. Williams’ motion for mistrial on




trial counsel filed a timely motion for new trial, which was amended by
appellate counsel on January 8 and 16, 2020. The parties agreed that the
motion for new trial would be decided on the briefs, and the motion was denied
on April 30, 2021. Williams’ notice of appeal was filed on May 19, 2021, and
the case was docketed in this Court for the term beginning in December 2021
and submitted for decision on the briefs.
                                      2
the ground that a witness refused to answer questions was properly

denied because Williams had the opportunity for a full and complete

cross-examination of the witness. Finally, Williams’ contention that

the trial court improperly instructed the jury is moot. We therefore

affirm.

     Construed to support the jury’s verdict, the evidence showed

that late in the evening of August 2, 2016, Williams, a “Double OG”

or leader in the Six Deuce Brims gang (a subset of the Bloods),

picked up fellow gang members Rynesha Lucas and co-indictees

Ivanna Patrick and Roderick Jackson. After obtaining some money,

they drove to an apartment complex to meet more gang members:

co-indictees Sharod Jackson, Michael Anthony Miller, Roderick

Harris, and Tareco Jenkins. In the meeting that followed, Williams

told the others that he wanted to retaliate against the G-Shines, a

rival gang, because G-Shine members had committed various crimes

against Six Deuce members, including robbing Williams of several

firearms. Gang members testified that Williams decided the group

would obtain firearms and then “ride on” (that is, “pull up on your

                                 3
enemy and shoot”) the G-Shine members at their customary

gathering place, a convenience store on Glenwood Road in DeKalb

County.

     The Six Deuce members acquired a number of firearms from

an unidentified individual in the apartment complex and took two

vehicles – a stolen green Lexus driven by Sharod Jackson with

Patrick, Harris, and Miller as passengers, and a black car driven by

Williams with Lucas, Roderick Jackson, and Jenkins as passengers.

Shortly after midnight, the two cars, with Williams leading, drove

past the convenience store, where the G-Shine members were

gathered outside. Williams then turned his car around and led the

group back past the front of the store, and occupants of both cars

began shooting at the crowd in the parking lot. The first shots were

fired from Williams’ car, and some in the crowd began returning fire.

Police officers later found two groups of spent shell casings on the

ground: one in the road and one in the parking lot, from at least

seven different firearms in a variety of calibers. Several people in

the parking lot were hit: Palmer was killed by a bullet that severed

                                 4
her spinal cord, Cook was shot in the neck but survived, and Ahmed

Lee was struck in the leg. 2 Surveillance video of the incident was

played for the jury.

     During the incident, the Lexus was disabled, either from

gunfire or from hitting the curb, and the occupants jumped out and

ran away. Williams drove away and, after receiving telephone calls

from the occupants of the Lexus, drove to several locations to pick

them up. Later in the day, Williams was a passenger in a car that

was pulled over by the police in a traffic stop. Williams told the

driver to drive away, but she refused, and Williams fled on foot,

leaving behind a suitcase and duffel bag.

     The State indicted all the participants in the drive-by shooting

except Lucas, who was 15 years old at the time of the crimes. The

indictment was nolle prossed as to Jenkins, and the remaining

defendants pled guilty; all seven of the participants testified at trial.

     1. Williams contends that the evidence was insufficient as a



     2 While Williams was indicted for the shooting of Lee, that count of the
indictment was nolle prossed.
                                     5
matter of constitutional due process to support his convictions,

because he was merely present at the scene and the State did not

prove that he was a party to the crimes. He also asserts that the

State failed to disprove justification by self-defense beyond a

reasonable doubt. Finally, Williams contends that the only evidence

connecting him with the crimes was uncorroborated accomplice

testimony.

     Williams’ contention that he did not participate in the drive-by

shooting was contradicted by multiple witnesses, primarily the

seven other participants in the shooting. The testimony of those

witnesses did not always agree, and several witnesses made

contradictory statements at trial and were confronted with their

earlier statements to police. But evidence was presented that

Williams not only planned the shooting but participated in it by

driving the lead vehicle, communicating and picking up gang

members after the shooting, and later fled from a traffic stop.

“Although the eyewitness accounts of the shooting did vary to some

extent, it was for the jury to determine the credibility of the

                                 6
witnesses and to resolve any conflicts or inconsistencies in the

evidence.” (Citations and punctuation omitted.) Bighams v. State,

296 Ga. 267, 268-269 (1) (b) (765 SE2d 917) (2014).

     Viewing the evidence in the light most favorable to the

verdicts, the jury was authorized to conclude that Williams was a

party to the crimes under OCGA § 16-2-20. See Hood v. State, 309

Ga. 493, 498 (1) (847 SE2d 172) (2020) (“Conviction as a party to a

crime requires proof that the defendant shared a common criminal

intent with the principal perpetrator of the crime, which may be

inferred from presence, companionship, and conduct before, during,

and after the offense.” (Citations and punctuation omitted.)). The

trial court gave the pattern jury instruction on parties to a crime, 3

and the jury was authorized to believe the witnesses who testified

that Williams was a party to the crimes. See Blackwell v. State, 302

Ga. 820, 821-822 (1) (809 SE2d 727) (2018) (holding that when

appellant participated in a gunfight in a crowded parking lot, a



     3  See Georgia Suggested Pattern Jury Instructions, Vol. II: Criminal
Cases, § 1.42.10 (4th ed. 2007, updated July 2021).
                                    7
rational trier of fact could find he was a party to malice murder even

though he did not the fire fatal shot).

      This evidence, construed in favor of the jury’s verdicts, also was

sufficient to enable a rational trier of fact to conclude beyond a

reasonable doubt that Williams and his companions did not act in

self-defense, but rather initiated the conflict. “Issues of witness

credibility and justification are for the jury to decide, and the jury is

free to reject a defendant’s claim that he acted in self-defense.”

(Citations and punctuation omitted.) Butler v. State, 309 Ga. 755,

758 (1) (848 SE2d 97) (2020).

      Likewise, there is no merit to Williams’ claim that the

testimony of his alleged accomplices was not corroborated as

required by OCGA § 24-14-8, because “multiple alleged accomplices

may    corroborate    one   another’s     testimony.”   (Citation   and

punctuation omitted.) Huff v. State, 300 Ga. 807, 809 (1) (796 SE2d

688) (2017). All seven of the participants in the drive-by shooting

testified, and they sufficiently corroborated one another’s testimony.

Moreover, in its order on Williams’ motion for new trial, the trial

                                   8
court noted that the State presented other corroborating evidence,

including Williams’ flight from the police. See Fisher v. State, 309

Ga. 814, 819-820 (2) (a) (848 SE2d 434) (2020) (holding that

defendant’s flight from police, with other evidence, corroborated

accomplice testimony). Whether accomplice testimony has been

sufficiently corroborated is a question for the jury, and even slight

corroborating evidence of a defendant’s participation in a crime is

sufficient. See Raines v. State, 304 Ga. 582, 588 (2) (a) (820 SE2d

679) (2018).

     The evidence as recited above was constitutionally sufficient to

support Williams’ convictions. See Jackson v. Virginia, 443 U. S.

307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).

     2. Williams contends the trial court erred in denying his

pretrial motion in limine to exclude multiple telephone calls to and

from the DeKalb County Jail. Ultimately, at trial the State

introduced only one telephone call, which was interpreted for the

jury by an expert in gang identification. In that call, made before

commission of the crimes at issue here, the caller, a jail inmate,

                                 9
reported to Williams that a member of another gang was attempting

to harm the caller in jail. He asked Williams to intervene on his

behalf with the leader of the other gang. Before the call ended,

Williams instructed the inmate to get the other gang member on the

phone and then set up a three-way conversation with the gang

leader. The gang expert testified that the number associated with

that leader appeared in Williams’ telephone records “an inordinate

number” of times.

     In his brief on appeal, Williams argues only that his

statements during the single call admitted were hearsay. We

disagree. As the trial court correctly observed in its order on

Williams’ motion for new trial, Williams’ statements in the jail call

were admissions of a party opponent. “Admissions shall not be

excluded by the hearsay rule. An admission is a statement offered

against a party which is . . . [t]he party’s own statement.” OCGA §

24-8-801 (d) (2) (A). See also Lyons v. State, 309 Ga. 15, 26 (8) (b)

(843 SE2d 825) (2020) (holding appellant’s statements in voicemail

message not excluded by hearsay rule); Edwards v. State, 308 Ga.

                                 10
176, 182 (2) (839 SE2d 599) (2020) (detective’s recording of

unavailable witness’ recording of appellant’s telephone call “not

excludable as hearsay”). This enumeration of error therefore lacks

merit.

     3. Williams asserts that he was denied his right to a fair trial

when a witness, co-indictee Roderick Jackson, refused to answer

certain questions during his testimony. Williams contends the trial

court should have granted his motion for mistrial, because the

refusal left the jury with the impression that Jackson was afraid to

testify because Williams, the only remaining defendant, had

threatened him.

     “[T]he decision to grant a motion for mistrial lies within the

trial court’s sound discretion, and the trial court’s exercise of that

discretion will not be disturbed on appeal unless a mistrial is

essential to preserve the defendant’s right to a fair trial.” (Citations

and punctuation omitted.) Jordan v. State, 305 Ga. 12, 15 (2) (823

SE2d 336) (2019). See also Thomas v. State, 311 Ga. 573, 576 (3)

(858 SE2d 504) (2021). We conclude that the trial court did not abuse

                                  11
its discretion in denying Williams’ motion for mistrial.

      Jackson refused to answer several questions on direct

examination, but he continued to testify and respond to the State’s

questions after Williams’ motion for mistrial was made and denied.

On cross-examination, Jackson again refused to answer certain

questions, but acknowledged that he had made statements to the

police and that those statements were true. Williams’ trial counsel

asked Jackson whether he had declined to answer certain questions

because he had been threatened by Williams, and Jackson denied

that he had been threatened by Williams or by anyone else.4

Williams’ trial counsel also elicited admissions from Jackson that

Jackson had entered into a plea agreement to serve 25 years in

prison and that he had lied to the police during their investigation,

and directly challenged Jackson with regard to his honesty and

truthfulness.




      4 The trial court also offered to admit and play for the jury Jackson’s
recorded statement to police, in which he answered the questions he refused to
answer at trial, some of which implicated Williams. Williams did not accept
that offer.
                                     12
     Williams relies upon our decision in Soto v. State, 285 Ga. 367,

369 (2) (677 SE2d 95) (2009), to argue that his Sixth Amendment

right of confrontation was violated. The facts in Soto were

significantly different from those presented here, however. Soto and

his co-defendant, Wiedeman, were charged with the murder of

Wiedeman’s girlfriend. Wiedeman pled guilty, and the State called

him as a witness at Soto’s trial, but in the middle of the State’s direct

examination Wiedeman suddenly said that he alone committed the

murder. Wiedeman then refused to answer any more questions from

the State or to be cross-examined by the defense, despite being

threatened with contempt by the trial court. At that point, the trial

court allowed the State to introduce Wiedeman’s prior inconsistent

statements to the police and to a fellow prisoner incriminating Soto.

See id. at 368 (2). Soto appealed, asserting that his Sixth

Amendment right of confrontation was violated, and this Court

concluded that the trial court erred in admitting the prior

statements because Soto was completely unable to cross-examine

Wiedeman:

                                   13
      Here, defendant was given no opportunity whatsoever to
      cross-examine Wiedeman because Wiedeman “shut down”
      in the midst of direct examination and refused to answer
      further questions posed by either the prosecution or the
      defense. We must conclude, therefore, that the admission
      of Wiedeman’s prior statements violated defendant’s
      right of confrontation.

Id. at 370 (2) (b).

      In this case, unlike the witness in Soto, Jackson did not decline

to testify altogether. As we observed in Johnson v. State, 310 Ga.

685 (853 SE2d 635) (2021), “[t]he main and essential purpose of the

right of confrontation is to secure for the opponent the opportunity

of cross-examination.” (Citations and punctuation omitted.) Id. at

689 (2). Here, Williams was able to conduct a thorough cross-

examination, and Jackson’s testimony in many respects “actually

inured to [Williams’] benefit,” Johnson v. State, 293 Ga. 530, 533 (2)

(748 SE2d 434) (2013). The trial court did not abuse its broad

discretion   in    denying    a   motion     for   mistrial   under    these

circumstances. 5


      5Williams also contends that the trial court should have stricken all of
Jackson’s testimony. But Williams did not seek to have the testimony stricken

                                     14
     4. Finally, Williams asserts error in the trial court’s response

to a question from the jury. During deliberations, the jury sent a

note to the court saying, “We need clarity on whether you can find

someone guilty of felony murder but not aggravated assault. Can

you have one without the other?” While discussing how to respond

to the question, Williams’ trial counsel and the trial court agreed

that the jury was inquiring about the aggravated assault count that

was the predicate for the felony murder count. After further

discussion with counsel, the trial court instructed the jury over

Williams’ objection, “The answer . . . based on our research and my

understanding of the law is yes.”

     Williams contends this instruction was incorrect and may have

confused the jury. However, we need not consider that contention.

Because the jury found Williams guilty of malice murder, the felony

murder count was vacated by operation of law, see Malcolm v. State,

263 Ga. 369, 372 (5) (434 SE2d 479) (1993), and the aggravated



at trial. See Soto, 285 Ga. at 369 (2) (rejecting claim where “neither party
sought that remedy” below).
                                    15
assault that formed the predicate for the felony murder count was

merged into the malice murder conviction. Any enumerated error

with regard to jury instructions on felony murder or the underlying

aggravated assault is therefore moot. See Walker v. State, 308 Ga.

33, 36 n.3 (2) (838 SE2d 792) (2020) (alleged errors in jury

instructions on felony murder, aggravated assault, and cruelty to

children moot because defendant convicted of malice murder).

     Judgment affirmed. All the Justices concur.




                                16